February 27, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        WILMA REYNOLDS, Appellant

NO. 14-13-00323-CV                          V.

 WELLS FARGO BANK, N.A., WELLS FARGO BANK NA, ET AL, Appellee
              ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order
signed by the court below on June 6, 2013. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Wilma Reynolds.
      We further order this decision certified below for observance.